FILED 

                                                                            JAN 29, 2015 

                                                                    In the Office of the Clerk of Cou rt 

                                                                  W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                            )
                                                )          No. 31517-7-111
       Respondent/Cross-Appellant,              )
                                                )
       v.                                       )
                                                )
MICHAEL LYNN WEST, JR.,                         )          PUBLISHED OPINION
                                                )
                       Appellant.               )

       FEARING, J. -    We address a common argument of a criminal defendant on

appeal: his trial attorney provided ineffective assistance of counsel in violation of his

constitutional rights. The argument arrives in a new setting. Michael West complains of

his trial counsel's failure to ask the trial court, in addition to the jury, to acquit him by

reason of insanity. He also faults trial counsel for failing to object to prejudicial and

misleading testimony. We affirm Michael West's convictions for assaulting cellmates

because any of trial counsel's deficiencies did not prejudice him.

                                            FACTS

       According to one examining psychiatrist, Michael Lee West is the most dangerous

man he ever evaluated. In 2004, West attacked and killed his cellmate, Christopher

Rentz, while awaiting trial for raping his girlfriend. For his crimes, West was
No. 31517-7-111
State v. West


incarcerated at the Walla Walla State penitentiary. His violence did not end with

confinement in the penitentiary, and, upon a transfer to another prison, he brutally

assaulted two other cellmates. Those assaults give rise to this prosecution.

       At the Walla Walla penitentiary, Michael West became "clearly [and]

unequivocally psychotic." Report of Proceedings (RP) at 466. "He started talking about

the coming of Christ." RP at 466. He claimed to be a prophet of God. He boasted that

God taught him Hebrew and that God paid Barack Obama $4 million to spring him from

prison. West believed Barack Obama would arrive in a limousine to drive him home.

West stayed awake for days chanting and declaring himself to be one of the kings of the

twelve tribes of Israel. West told other prisoners that Israelis paid $400,000 for his

release so they could return him to Israel to serve as one of their kings.

       To quell Michael West's psychosis, Department of Corrections (DOC) physicians

prescribed a hefty dose of antipsychotic medication. West calmed enough to work with

knives in the penitentiary kitchen, but he continued to proclaim he was a prophet of God.

       DOC adjudged Michael West sufficiently stable to transfer him to Airway Heights

Corrections Center, a long-term minimum security prison. Before he left the state

penitentiary, West announced his intention to cease imbibing medications since he was

not mentally ill. West discontinued medications on September 28, 2010, twelve days

before the brutal assaults.




                                              2

No. 31517-7-111
State v. West


       On October 1, 2010, DOC transferred Michael West from Walla Walla to Airway

Heights. He told staff at Airway Heights that he was not mentally ill nor under treatment.

At Airway Heights, West shared a cell with Chad Bolstad and Gary Welch.

       Around 10:00 p.m. on October 10,2010, Airway Heights prison officers locked

inmates into their cel1s for the evening. Chad Bolstad then beaded a necklace, while

seated on his bunk. Gary Welch read a book. Michael West sat on the toilet when he

looked toward Welch and said: "[W]orship me like I'm God. I just want to know what it

feels like." RP at 264. Welch said, "no." RP at 264. West urged him, "[c]ome on,

please. Ijust want to know what it feels like." RP at 264. Welch responded, "Okay.

You are God." RP at 264.

      Michael West then looked at Chad Bolstad and said, "[w]orship me like I am God

or I will smash you in the face." RP at 264. Before Bolstad could respond, West sprung

from the toilet. With one hand, West pulled Bolstad's hair. With the other hand, West

repeatedly punched Bolstad in the face. West threw Bolstad to the floor, smashed his

head into the floor, and strangled Bolstad. West then pushed his fingers into Bolstad's

eye sockets and, in a demented voice, repeated "give me the apple." RP at 266.

      Gary Welch jumped off his bunk to stop Michael West from attacking Chad

Bolstad. West turned to Welch and said, "[g]et on the bunk, bitch, or I'll kill you." RP at

267. Fearing for his life, Welch complied. But when West began to remove Chad

Bolstad's eyeballs, Welch mustered the courage to rush by West and press the button to

                                            3

No. 31517-7-111
State v. West


open the cell door. The door would not open.

       Michael West turned his attention to Gary Welch. West said: "I'm going to give

you two choices. You either slit your own wrists, or I'm going to do the same to you."

RP at 268. Welch asked for the razors. As West retrieved the razors, Welch ran to the

door and screamed as loud as he could.

       Airway Heights correction officers heard screaming in the cell of Chad Bolstad,

Gary Welch, and Michael West. As officers arrived at the cell, West choked Welch, first

with a towel and then his hands. West also pressed his fingers into Welch's eyeballs.

Welch pleaded with officers to open the door. Officers ordered West to release Welch

and to lie down on the ground. West asked: "[a]re you my God? If you tell me you're

my God, I will obey your command." RP at 128. The officers refused to play god and

again ordered West to lie down. West complied.

       When Michael West laid down, Welch rushed to the cell door, which officers

finally opened. Officers then saw blood pooling around Chad Bolstad's limp body.

Bolstad sustained significant trauma to his face, including lacerations, abrasions, and

significant bleeding in his left eye. His right eyeball laid on his cheek.

       Airway Heights correction officers ordered Michael West to lie under his bunk.

West complied and officers removed Bolstad, put him on a backboard, and carried him to

the infirmary. Later, an ambulance scurried Bolstad to Spokane's Sacred Heart Medical

Center.

                                              4

No. 31517-7-III
State v. West


       Back in the cell, Michael West told Corrections Officer Bradley Saari that he was

Lucifer, and he ordered Saari to kill everyone. Other officers donned protective gear to

remove West from the cell, while West cleaned blood from the floor, walls, and sink with

sheets and blankets.

       Corrections officers moved Michael West from his cell and to the segregation unit.

During the move, West screamed and raved incoherently about God, Satan, archangels,

and President Barack Obama. At one point, he kneeled and prayed in what sounded like

Hebrew.

       The following day, a corrections officer overheard another inmate ask Michael

West why he was in solitary. West explained, "I killed my cellie and [plucked] his

[fucking] eyes out ... my cellie is a child molester, child molesting mother ... 666." RP

at 217-18.

       Chad Bolstad lost sight in both his eyes.

                                      PROCEDURE

       After the attack on his cell mates, Michael West underwent several evaluations and

was placed on antipsychotic medication. After several continuances to evaluate his

competency, the trial court found Michael West competent to stand trial. The State of

Washington then arraigned West on first and second-degree assault charges. West pled

not gUilty by reason of insanity.




                                             5

No. 31517-7-III
State v. West


       In February 2013, the State tried Michael West before a jury. Gary Welch, Chad

Bolstad and numerous Airway Heights correctional officers testified for the prosecution.

       Michael West presented one witness, psychologist Kenneth Muscatel, PhD, to

testify about West's competency. After earlier interviewing West, Dr. Muscatel

diagnosed him with schizoaffective disorder, antisocial personality disorder, and

persecutory ideation. In an amusing attempt to simplify the psychiatric terms, Muscatel

explained:

               [Schizoaffective disorder is] a psychotic disorder that has both
       schizophrenic and affective mood components ... [including] some bipolar
       features, mood lability up and doWn, and has schizophrenic disturbances in
       thinking and interpersonal relationships and in reality testing ... when you
       combine the two, you can get an individual who may ... superficially seem
       ... less psychotic, but, in fact, ... can be very much prone to mood
       instability and reactivity.

RP at 412.

       During his trial testimony, Kenneth Muscatel explained that legal insanity requires

more than mental illness. The mental illness must render the person incapable of

understanding the nature and quality of his or her actions or unable to understand the

wrongfulness of his or her conduct. RCW 9A.12.01O. Dr. Muscatel testified that, despite

Michael West's mental illness, he had no doubt that West "understood the nature and

quality of his actions." RP at 417. Muscatel encountered difficulty, however, in

determining whether West understood the wrongfulness of his conduct at the time of the

assaults. Muscatel explained why:

                                            6

No.31517-7-II1
State v. West


              In terms of legal insanity, the second, that prong has to be met
       connecting the mental disorder, how the mental disorder impacts the
       individual and their understanding of the wrongfulness of their conduct.

              [West] doesn't remember big chunks of what happened. He talked
       about a lot of circumstantial factors, factors that described his mental
       disorder and thinking in general at the time. He couldn't tell me very
       specifically why he acted specifically the way he acted at the time and what
       he was thinking and feeling. Therefore, that's a bit of a blank spot. So
       what I indicated in my report was that because he couldn't tell me what he
       was thinking, didn't make specific statements that references specific
       thoughts, I couldn't opine conclusively that he was unable to understand
       and appreciate the wrongfulness of his conduct at that time.

              All I can say is that based upon the information that I reviewed, his
       actions appeared to be the result of his mental disorder. That's as far as I
       would go in that regard.

RP at 418-23.

       On cross-examination, the State of Washington questioned Kenneth Muscatel

from his report. In the report, Muscatel wrote, "it can be debated whether the content of

Mr. West's delusions and hallucinations are a close enough fit to the wrongfulness prong

of the NORI [not guilty by reason of insanity] statute." RP at 446. Dr. Muscatel

explained, "[b]ecause Mr. West cannot tell me what he was thinking at or around the

moments of these egregious assaults, and did not make specific statements that

referenced his specific thoughts as he instituted the attacks, I cannot opine conclusively

he was unable to understand and appreciate the wrongfulness of his conduct at the time."

RP at 447-48.




                                             7

No.31517-7-III
State v. West


       The State called William Grant, MD, to rebut Kenneth Muscatel's testimony.

Despite the fact that Michael West told Muscatel he could not remember the cell attacks,

he earlier provided two accounts of the melee to Dr. Grant. He told Grant he could

"remember everything." RP at 470. At trial, Grant recited the account West provided:

             [West] was in a cell with a Native American who was doing bead
      work. Mr. West attempted to bring him to Christ, but the Native American
      was not interested and would not cooperate.
             Mr. West made the point that people make material things and then
      worship them, but the Native American did not see interest in it. Mr. West
      flicked him in the face with his fingers and the fight began. "After I flicked
      him, everything went black." He saw his hand reach out and grab the
      Native American by the throat and force him to the ground. He remembers
      saying, "Call me your God." He reached out and took one eye out and then
      said "give me the other." After attacking the remaining eye, he stood up
      and said, "I'm Lucifer, the Great." He remembers instructing the other
      inmate-there was another assault, another fellow in the cell, to~the
      other inmate in the cell to say I'm your God and directing him to kiss his
      feet. He remembers choking the second inmate with his right arm, but does
      not remember wrapping a towel around his neck.
             Shortly after that, the officers arrived.

RP at 471.

      Based on Michael West's and others' accounts of the assault, Dr. Grant concluded

by a preponderance of the evidence that West appreciated the nature and quality of his

actions and also knew right from wrong when he attacked Chad Bolstad and Gary Welch.

When asked to support his conclusion, Dr. Grant explained:

             First, ifhe was taking directions or orders or was controlled by
      Lucifer, Lucifer is an evil person and Lucifer's commands are wrong.
             Second, he blinded a man because he wouldn't worship him. You
      can say-or can you say, I deserve to be worshiped; I will take vengeance

                                            8
No. 315 17-7-III
State v. West


       on those who do not worship me, and you take your vengeance. Does that
       make it right? I don't think so. Society would not justifY what he did on
       any of the grounds that he offered to explain what he did. And, therefore, I
       believe that he knew what he was doing was wrong.

RP at 478.

       If the jury determined Michael West was legally insane at the time of the

assault, it needed to also decide whether he should be confined or freed. See also

RCW 10.77.040. Therefore, after discussing Michael West's sanity with William

Grant, the State of Washington posed questions to Dr. Grant on the danger West

posed. West contends his counsel should have objected to this testimony because

it was prejudicial. Dr. Grant testified:

               Q      Dr. Grant, do you have an opinion as to whether or not Mr.
       West is a substantial danger to other persons unless kept under further
       control by the court or persons or institutions?
               A      He is terribly dangerous. Sane or psychotic, this is the most
       dangerous person-I believe he is the most dangerous person I have ever
       evaluated in my life.
               Q      And do you have an opinion as to whether or not Mr. West
       presents a substantial likelihood of committing criminal acts jeopardizing
       public safety or security unless he is kept under further control by the court
       or other persons or institutions?
               A      Yes, I do.
               Q      What is that opinion?
               A      The best predictor of future behavior is past behavior. We
       know his pattern. If you were a church-going person, a devoutly religious
       person last year, you're probably a devout religious person this year and
       probably going to be a devout religious person next year. If you were a
       violent, dangerous person in the weeks or years or months before an
       incident, you're violent during the incident, you're very likely to continue
       this pattern of violence throughout your life.


                                             9

No. 31517 -7-111
State v. West


             Q       Dr. Grant, do you have an opinion as to whether or not
      treatment by detention in a state facility instead of a less restrictive
      treatment is in the best interest of the defendant and others?
             A       State facility, you mean a hospital?
             Q       Or other institution.
             A       Well, he-you couldn't have in a hospital. We had him in a
      hospital and we had him in a hospital when he wasn't psychotic. He had
      already committed the murder and we had to seclude him. We couldn't let
      him out. He didn't like seclusion. He threatened anybody who came near
      him or put their hands through the door. He bruised his hand or cut his
      hand or something and a nurse was trying to treat his hand and told her
      "you better stay back, because I'll get a hold of your hair and snap your
      neck." He had a list of staff members that he had particular grievances with
      who he wanted to get his hands on. He at one point said, "I ought to just go
      off and make you guys commit and fight me because that would be fun."
             There are vulnerable patients at the hospital, really infirm, psychotic.
      The staff under current Medicare rules are not allowed to defend
      themselves. So he is far too dangerous to be maintained in a hospital. In
      terms of another State institution, yeah, the prison is equipped to manage
      him.

RP at 475-77.

      On cross-examination, defense counsel revisited the subject of Michael West's

danger to others with William Grant.

              Q     A few moments ago you testified whether Mr. West should be
      confined to different state hospitals or prisons, correct?
              A     Correct.
             Q      And it was your opinion that Mr. West should be confined to
      the prison?
             A      Yes.
             Q      So prior to this incident, he was confined to the prison.
             A      Yes.
             Q      Was he confined in a cell with other people or solitary
      confinement?
             A      I don't know.
             Q      You were asked by Mr. Steinmetz whether or not he would be

                                            10 

No.3l5l7-7-III
State v. West


       appropriate for an alternative, or lesser restrictive alternative. Can you
       explain to the jury what that means?
              A       I took it to mean a hospital.
              Q       Okay. Is there any way that Mr. West is ever going to go to a
       hospital?
              A       I hope not.
              Q       I'm sorry?
              A       I hope not.
              Q       Okay. If it was your decision as to whether or not Mr. West
       would go from Walla Walla to a hospital, what would you offer as an
       opinion? Should he do it?
              A       No.
              Q       If it was your opinion that was a determinative factor as to
       whether Mr. West be transferred from Walla Walla to Airway Heights,
       what would your opinion be?
              A       My opinion would have been he should not be transferred.

RP at 505-06.

       The jury rejected Michael West's insanity plea and declared him guilty of first

degree and second degree assault. The trial court sentenced West to an exceptional

sentence of 600 months in prison.

                                           LAW

       Michael West asks this court to reverse his convictions and remand the case for a

new trial. He argues his defense counsel provided ineffective assistance when he failed

to ask the trial court to acquit him by reason of insanity and when he failed to object to

Dr. William Grant's prejudicial testimony. If neither error alone is sufficient to warrant

reversal, West asks this court to reverse his conviction because cumulative errors denied

him a fair trial. We affirm Michael West's convictions. Assuming trial counsel afforded


                                             11 

No. 31517-7-III
State v. West


ineffective assistance by failing to ask the trial court to acquit, counsel's error did not

prejudice West. The failure to object to Dr. Grant's challenged testimony did not fall

below the standard of care owed by criminal defense counsel.

       The Sixth Amendment to the United States Constitution guarantees the right to

legal counsel in criminal trials. The Washington Constitution also grants an accused, in a

criminal prosecution, the right to appear by counsel. CONST. art. I, § 22. Washington

courts have not extended the protections of the state constitution beyond the protections

afforded by the United States Constitution. Instead, state decisions follow the teachings

and rules announced in the United States Supreme Court's seminal decision of Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). An accused is

entitled to more than a lawyer who sits next to him in court proceedings. In order to

effectuate the purpose behind the constitutional protection, the accused is entitled to

"effective assistance" of counsel. Strickland v. Washington, 466 U.S. at 688.

       Under Strickland, courts apply a two prong test, whether (1) counsel's

performance failed to meet a standard of reasonableness, and (2) actual prejudice resulted

from counsel's failures. Strickland, 466 U.S. at 690-92. To prevail on his claim, a

defendant must satisfY both prongs of the ineffective assistance of counsel test. State v.

Hendrickson, 129 Wn.2d 61,77-78,917 P.2d 563 (1996), overruled on other grounds by

Carey v. Musladin, 549 U.S. 70, 127 S. Ct. 649, 166 L. Ed. 2d 482 (2006). If one prong




                                              12 

No. 31517-7~III
State v. West


of the test fails, we need not address the remaining prong. Hendrickson, 129 Wash. 2d at

78.

       To prevail on an ineffective assistance of counsel claim, the defendant must show

that counsel's performance fell below an objective standard of reasonableness. State v.

McFarland, 127 Wn.2d 322,334-35,899 P.2d 1251 (1995). Such a standard echoes the

standard of care applied in a civil legal malpractice suit. Hizey v. Carpenter, 119 Wn.2d

251,261,830 P.2d 646 (1992). A claim that trial counsel was ineffective does not

survive if trial counsel's conduct can be characterized as legitimate trial strategy or

tactics. State v. Grier, 171 Wn.2d 17,33,246 P.3d 1260 (2011), cert. denied, 135 S. Ct.
153, 190 L. Ed. 2d 112 (2014); Hendrickson, 129 Wash. 2d at 77-78.

       We give great deference to trial counsel's performance and begin our analysis with

a strong presumption that counsel was effective. Strickland, 466 U.S. at 689; McFarland,
127 Wash. 2d at 335; Grier, 171 Wash. 2d at 33. To rebut this presumption, a defendant must

demonstrate trial counsel's conduct could not be characterized as a legitimate trial

strategy or tactic. Grier, 171 Wash. 2d at 33; Hendrickson, 129 Wash. 2d at 77~ 78. The

relevant question is not whether counsel's choices were strategic, but whether they were

reasonable. Roe v. Flores-Ortega, 528 U.S. 470, 481, 120 S. Ct. 1029, 145 L. Ed. 2d 985

(2000).

       To satisfY the prejudice prong, the defendant must establish that there is a

reasonable probability that, but for counsel's deficient performance, the outcome of the

                                             13 

No. 3 1517 -7-III
State v. West


proceedings would have been different. State v. Kyllo, 166 Wash. 2d 856, 862, 215 P.3d
177 (2009). A reasonable probability is a probability sufficient to undermine confidence

in the outcome. Strickland, 466 U.S. at 694; State v. Thomas, 109 Wn.2d 222,226, 743
P.2d 816 (1987).

       We first address whether trial counsel rendered ineffective assistance when he

failed to move the court to acquit West by reason of insanity. West contends there was

no conceivable trial strategy or tactic behind counsel's failure to move for acquittal

because the case would still proceed to the jury if the court denied his motion. The

deficient performance prejudiced him, he argues, because the trial court would have

granted his motion.

       Under RCW 10.77.080, a defendant may move the court to acquit him on the

grounds of insanity. RCW 10.77.080 provides:

               The defendant may move the court for a judgment of acquittal on the
       grounds of insanity: PROVIDED, That a defendant so acquitted may not
       later contest the validity of his or her detention on the grounds that he or
       she did not commit the acts charged. At the hearing upon the motion the
       defendant shall have the burden of proving by a preponderance of the
       evidence that he or she was insane at the time of the offense or offenses
       with which he or she is charged. If the court finds that the defendant should
       be acquitted by reason of insanity, it shall enter specific findings in
       substantially the same form as set forth in RCW 10.77.040. If the motion is
       denied, the question may be submitted to the trier of fact in the same
       manner as other issues of fact.

This statute grants a criminal defendant two bites of the proverbial pear. If the trial court

denies the acquittal, the defendant may also ask the jury to render an acquittal because of

                                             14 

No. 315 17-7-III
State v. West


insanity. State v. Barrows, 122 Wash. App. 902, 907, 96 P.3d 438 (2004).

       The State disagrees that a motion to the trial court for acquittal by reason of

insanity is a statutory alternative to a jury trial. The State also argues that, even assuming

Michael West could seek acquittal from both a judge and jury, disadvantages accompany

a motion to the trial court such that trial counsel could have forgone a motion to avoid the

harm. We do not address the State's contentions, since we otherwise rule that Michael

West can show no prejudice by the failure to forward the motion.

       To repeat, in order to satisfy the prejudice prong, the defendant must establish that

"there is a reasonable probability that, but for counsel's deficient performance, the

outcome of the proceedings would have been different." State v. Kyllo, 166 Wash. 2d at

862. A reasonable probability is a probability sufficient to undermine confidence in the

outcome. Strickland, 466 U.S. at 694; State v. Thomas, 109 Wash. 2d at 226 (1987). West

argues the outcome would have been different because the trial court likely would have

granted a motion to acquit by reason of insanity. We disagree.

       We recognize difficulty that a defendant encounters when attempting to establish

the likelihood of a different outcome, a difficulty that may render placing the burden of

proof on the defendant unfair in some circumstances. In this appeal, however, the State

could meet any shifting of the burden to it by showing the lack of prejudice.

       A court may grant a defendant's motion to acquit by reason of insanity only if the

defendant shows by a preponderance of the evidence that he was insane at the time of the

                                             15 

No. 31517-7-II1
State v. West


offense with which he is charged. RCW 10.77.080. To establish insanity a defendant

must show he was unable to perceive the nature and quality of the act with which he is

charged or that he was unable to tell right from wrong. RCW 9A.12.01O.

       Both trial expert witnesses, including Michael West's expert Kenneth Muscatel,

testified that they had no doubt West understood the nature and quality ofthe acts with

which he was charged. While acknowledging this weakness in his argument, West

contends Muscatel opined that he did not understand the wrongfulness of his conduct at

the time of the assaults. West misreads Muscatel's testimony. Muscatel testified it was

difficult to determine whether West understood the wrongfulness of his conduct at the

time, because "[West] doesn't remember big chunks of what happened." RP at 418.

Muscatel testified that he could not determine whether West understood the wrongfulness

of his conduct because West did not remember why he assaulted his cellmates. Muscatel

did not testify that West could not understand the wrongfulness of his conduct. More

importantly, Michael West accurately conveyed to William Grant his violent behavior

and any judge will wonder if West spoke truthfully to Dr. Muscatel when denying

knowledge.

      The preponderance of the evidence shows Michael West knew both the nature and

quality of his acts as well as the wrongfulness of his conduct when he assaulted Bolstad

and Welch. Based on the account West omitted from his interview with Muscatel, Dr.




                                           16 

No. 31517-7-III
State v. West


Grant concluded by a preponderance of the evidence that West knew right from wrong

when he attacked Chad Bolstad and Gary Welch.

       Michael West suffered no prejudice from trial counsel's failure to ask the trial

court for an acquittal. Therefore, we next ask whether Michael West received ineffective

assistance of trial counsel when his counsel failed to object to William Grant's testimony

that he is so dangerous that he could not be housed in a hospital. To succeed on an

ineffective assistance claim predicated on a failure to object to evidence, a defendant

must show: (1) counsel's failure to object fell below prevailing professional norms, (2)

the trial court would have sustained the objection if counsel made it, and (3) the result of

the trial would have differed if the trial court excluded the evidence. State v. Sexsmith,

138 Wn. App. 497,509, 157 P.3d 901 (2007). Michael West ignores this three element

standard by arguing Dr. Grant's testimony was inflammatory, prejudicial, and

misleading.

       We conclude trial counsel's failure to object to the evidence was not deficient.

The trial court would likely have denied the objection since the evidence was relevant to

issues at trial. The court tasked the jury with determining whether and how West should

be confined if found not guilty by reason of insanity. West's counsel's failure to object

could have been tactical. "Counsel may not have wanted to risk emphasizing the

testimony with an objection." In re Pers. Restraint a/Davis, 152 Wn.2d 647,714, 101
P.3d 1 (2004). Because counsel's conduct can be characterized as tactical, there can be

                                             17 

No.31517-7-III
State v. West


no deficient performance. Davis, 152 Wash. 2d at 714.

       Finally, we address Michael West's contention that cumulative errors denied him

a constitutionally fair trial. We have already concluded there was no error, however.

Absent prejudicial error, there logically can be no cumulative error that deprived a

defendant ofa fair trial. State v. Stevens, 58 Wash. App. 478, 498, 794 P.2d 38 (1990).

                                     CONCLUSION

       We affirm Michael West's convictions for first degree and second degree assault.




                                                      Feari   ,   1.
WE CONCUR: 





                                            18